DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in People’s Republic of China on August 14, 2019. It is noted, however, that applicant has not filed a certified copy of the CN201910750393.0 application as required by 37 CFR 1.55. The certified copy which must be filed is a copy of the original foreign application with a certification by the patent office of the foreign country in which it was filed. Certified copies ordinarily consist of a copy of the specification and drawings of the applications as filed with a certificate of the foreign patent office giving certain information. See MPEP § 215(II).

Specification
Examiner acknowledges the amendment to the title filed on March 07, 2022. The objection to specification in previous Office Action filed on December 08, 2021 is hereby withdrawn.

Claim Rejections - 35 USC § 112
Examiner acknowledges the amendments to claims 5 and 12 filed on March 07, 2022. The 35 U.S.C. § 112 rejections in the previous Office Action filed on December 08, 2021 are hereby withdrawn.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-3 and 9-14 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Jeon et al. (US PG-Pub No.: 2020/0212117 A1, hereinafter, “Jeon”), prior art of record.
[AltContent: textbox (Connecting portions)][AltContent: arrow][AltContent: arrow]
    PNG
    media_image1.png
    505
    570
    media_image1.png
    Greyscale



Regarding claim 1, Jeon discloses a flexible display panel (see Jeon, FIGs. 1 and 2), wherein the flexible display panel comprises: a plurality of display sub-regions (A1, FIG. 2) arranged at intervals (FIGs. 1 and 2), a plurality of flexible bridging portions (annotated FIG. 2 above) and a plurality of connecting portions (annotated FIG. 2 above);
every two adjacent display sub-regions (A1) among the plurality of display sub-regions are electrically connected through at least one of the flexible bridging portions (annotated FIG. 2 above); and the every two adjacent display sub-regions (A1) are further connected through at least one of the connecting portions (annotated FIG. 2 above);
wherein, in response to the every two adjacent display sub-region being stretched (stretched at a location closer to the connecting portions), the at least one of the connecting portions (annotated FIG. 2 above) is broken preferentially and then the every two adjacent display sub-regions deform (deformation happens while stretching); and the at least one of the flexible bridging portions (annotated FIG. 2 above) is configured for electrically connecting the every two adjacent display sub-regions (¶¶ [0078] and [0079]) before the at least one of the connecting portions is broken and after the at least one of the connecting portion is broken (when stretching at a location closer to the connecting portions, the connecting portions broken and the flexible bridging portions are connected).

Regarding claim 2, Jeon discloses the flexible display panel according to claim 1, wherein each of the plurality of display sub-regions (A1) comprises a first flexible substrate (110 for A1, ¶ [0049]), and each of the plurality of flexible bridging portions (annotated FIG. 2 above) comprises a second flexible substrate (110 for A2, FIG. 3).

Regarding claim 3, Jeon discloses the flexible display panel according to claim 2, wherein the first flexible substrate (110 for A1) and the second flexible substrate (110 for A2) are a continuous flexible substrate (FIG. 3).


Regarding claim 9, Jeon discloses the flexible display panel according to claim 1, wherein the flexible display panel comprises at least four display sub-regions (FIGs. 1 and 2); in a horizontal direction (x direction), a flexible bridging portion (annotated FIG. 2 above) between two adjacent display sub-regions of the at least four display sub-regions is arranged near a center of the at least four display sub-regions (annotated FIG. 2 above), and a connecting portion (annotated FIG. 2 above) between the two adjacent display sub-regions of the at least four display sub-regions is arranged far 124
away from the center of the at least four display sub-regions (annotated FIG. 2 above); and in a vertical direction (y direction), a flexible bridging portion (annotated FIG. 2 above) between two adjacent display sub-regions of the at least four display sub-regions is arranged far away from the center of the at least four display sub-regions (annotated FIG. 2 above), and a connecting portion (annotated FIG. 2 above) between the two adjacent display sub-regions of the at least four display sub-regions is arranged near the center of the at least four display sub-regions (annotated FIG. 2 above).

Regarding claim 10, Jeon discloses the flexible display panel according to claim 1, wherein at least one of the connecting portions (annotated FIG. 2 above) comprises: a plurality of mutually independent connecting lines (annotated FIG. 2 above).

Regarding claim 11, Jeon discloses the flexible display panel according to claim 3, wherein each of the plurality of connecting portions (annotated FIG. 2 above) comprises a portion made of a brittle material, and the brittle material comprises at least one of molybdenum or silicon oxide (¶ [0099] and FIG. 3).
Regarding claim 12, Jeon discloses the flexible display panel according to claim 11, wherein in a direction perpendicular to a surface of the continuous flexible substrate (110), an orthographic projection of the portion made of the brittle material in the each of the plurality of connecting portions (annotated FIG. 2 above) on the continuous flexible substrate (110) is not overlapped with an orthographic projection of two adjacent display sub-regions (A1) corresponding to the each of the plurality of connecting portions (annotated FIG. 2 above) on the continuous flexible substrate (110).

Regarding claim 13, Jeon discloses the flexible display panel according to claim 9, wherein the flexible display panel further comprises: a plurality of signal lines (151+152 as flexible bridging portions, ¶ [0075]); and the plurality of signal lines (151+152 as flexible bridging portions) extend in an arrangement direction of the at least four display sub-regions (annotated FIG. 2 above) and each is in the at least one of the flexible bridging portions between the every two adjacent display sub-regions (annotated FIG. 2 above); and the signal lines (151+152 as flexible bridging portions) are used for inputting signals to a driving circuit (¶ [0075]).

Regarding claim 14, Jeon discloses a display device (FIGs. 1-3), comprising the flexible display panel according to claim 1.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Jeon et al. (US PG-Pub No.: 2020/0212117 A1, hereinafter, “Jeon”), prior art of record, as applied to claim 3 above, and further in view of Lee et al. (US PG-Pub No.: 2019/0296099 A1, hereinafter, “Lee”), prior art of record.
Regarding claim 7, Jeon discloses the flexible display panel according to claim 3, wherein each of the plurality of display sub-regions (A1) comprises a buffer layer (111, FIG. 3), an active layer (121, ¶ [0094]), a gate insulating layer (113, ¶ [0096]), an interlayer dielectric layer (114, ¶ [0098]), source and drain electrode layers (123+124, ¶ [0094]), an interlayer flat layer (115, FIG. 3) and a thin film encapsulation layer (117, FIG. 3) which are arranged on the first flexible substrate (110 for A1, FIG. 3).
Jeon is silent regarding that the thin film encapsulation layer (117) comprises a first inorganic encapsulation layer, an organic encapsulation layer and a second inorganic encapsulation layer.
Lee, however, discloses a display panel (see Lee, FIG. 3), comprising a first inorganic encapsulation layer (410, ¶ [0087]), an organic encapsulation layer (420, ¶ [0087]) and a second inorganic encapsulation layer (430, ¶ [0087]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to form Jeon’s thin film encapsulation layer comprising a first inorganic encapsulation layer, an organic encapsulation layer and a second inorganic encapsulation layer, as taught by Lee, in order to better protect the device from oxygen or moisture (Lee, ¶ [0086]).

Regarding claim 8, Jeon in view of Lee discloses the flexible display panel according to claim 7, wherein the plurality of the connecting portions (Jeon’s annotated FIG. 2 above) are arranged on a same layer with a same material as at least one of the gate insulating layer, the interlayer dielectric layer, the buffer layer (111, FIG. 3) and the first inorganic encapsulation layer and the second inorganic encapsulation layer.

Allowable Subject Matter
Claims 4-6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:
The prior art of record neither anticipates nor renders obvious the claimed subject of claim 4, in particular, the first flexible substrate and the second flexible substrate are a continuous flexible substrate; a width of the first strip structure is smaller than a width of the second strip structure.

Response to Arguments
Applicant's arguments filed on March 07, 2022 have been fully considered but they are not persuasive. Applicant alleged that Jeon fails to disclose that in response to the every two adjacent display sub-regions being stretched, the at least one of the connecting portions is broken preferentially and then the every two adjacent display sub-regions deform; and the at least one of the flexible bridging portions is configured for electrically connecting the every two adjacent display sub-regions before the at least one of the connecting portions is broken and after the at least one of the connecting portion is broken (Remarks, Pages 8-9). Examiner respectfully disagrees. When stretching a location near the at least one of the connecting portions and far from the at least one of the flexible bridging portions, the at least one of the connecting portions is broken preferentially and then the every two adjacent display sub-regions deform; and the at least one of the flexible bridging portions is configured for electrically connecting the every two adjacent display sub-regions before the at least one of the connecting portions is broken and after the at least one of the connecting portion is broken.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIA L. CROSS whose telephone number is (571)270-3273. The examiner can normally be reached 9 am-5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, THAO X. LE can be reached on 571-272-1708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/XIA L CROSS/Primary Examiner, Art Unit 2892